Title: Enclosure: Gouverneur Morris to William Short, 12 September 1792
From: Morris, Gouverneur
To: Short, William


Paris, September 12, 1792. “I have receivd yours of the seventh. I had previously sent to the Commissioners of the Treasury the Letter from the Bankers at Amsterdam. I certainly have taken no Steps in Respect to that Payment since my first Letter to you desiring that it might be made and certainly I shall not take any for the very good Reasons which will I am sure suggest themselves to you and which of Course I will not enumerate.…”
